Detailed Action
This action is in response to application filed on 11/24/2020 which claims foreign priority to Korean applications 10-2019-0154591, filed 11/27/2019 and 10-2020-0153800, filed 11/17/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Claims 1-13 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 03/15/2022 and 11/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 11/24/2020 are accepted. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module configured to receive”, “a first module configured to parse”, “smart contract template generating module configured to generate a smart contract”, “a search module configured to search”, “a second parsing 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See at least figures 1, 6 and accompanying text among others. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Appropriate amendments/remarks are required. 
	At least due to dependency, dependent claims 9-13 are rejected under the same rational as set forth for claim 8. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-13 are rejected under 35 U.S.C. 101 as being directed to abstract idea without significantly more.  
Representative claim 1 is directed to A method of generating a policy-based smart contract in a smart contract generating apparatus communicating with a user terminal, the method comprising: 
parsing, by using a first parsing module, smart contract information received from the user terminal to obtain basic information representing content of a smart contract and policy information representing an execution condition of the smart contract; 
generating, by using a smart contract template generating module, a smart contract template on the basis of the obtained basic information; 
parsing, by using a second parsing module, previous smart contract information read from a blockchain or an external storage to obtain previous basic information representing content of a previous smart contract and previous policy information representing an execution condition of the previous smart contract; 
verifying, by using a verification module, the basic information and the policy information on the basis of the previous basic information and the previous policy information; and 
combining, by using a smart contract generating module, the generated smart contract template with the policy information and the basic information, on which verification is completed by the verification module, to generate the policy-based smart contract. 
Per prong 1, Step 2A, the above emphasized element/concepts are not meaningfully different than those concepts found by the courts to be abstract, namely:
Certain Methods Of Organizing Human Activity: commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or humans using pen and paper (see, October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55,942, hereinafter “PEG”).  
In particular, manipulation or editing of text/contracts based on other texts and/or contracts/parameters clearly relates to pre-internet activity of writing/editing/authoring text/contracts based on other samples of writing, composition, contracts as well as specific parameters.  
Per prong 2, Step 2A, the additional elements of “apparatus communicating with a user terminal… a blockchain or an external storage” are merely data gathering steps 
Per Step 2B, the limitations “apparatus communicating with a user terminal… a blockchain or an external storage” are merely data gathering steps that are well known and routine (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”, and MPEP 2106.05(g)). Accordingly, the above limitations singularly or in combination do not result in the claim as a whole amounting to significantly more than the judicial exception.
Accordingly, claim 1 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Independent claims 8 is apparatus claim corresponding to method claim 1 and is of substantially same scope. 
Accordingly, claim 8 is rejected under the same rational as set forth for claim 1. 
At least due dependency, claims 2-7, and 9-13 are rejected under the same rational as set forth for claim 1 and for not including any limitation that is singularly or in combination resulting in the claims as a whole amounting to significantly more than the judicial exception. 



Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, and 13 are rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by Kogut-O’Connel et al. (US 2017/0061352 A1, referred herein after as D1). 

As per claim 1, D1 discloses, 
A method of generating a policy-based smart contract in a smart contract generating apparatus communicating with a user terminal, the method comprising, (D1, title, abstract).  
parsing, by using a first parsing module, smart contract information received from the user terminal to obtain basic information representing content of a smart contract and policy information representing an execution condition of the smart contract, (D1, 0011 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions).   
generating, by using a smart contract template generating module, a smart contract template on the basis of the obtained basic information, (D1, 0011-0014 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates.).   
parsing, by using a second parsing module, previous smart contract information read from a blockchain or an external storage to obtain previous basic information representing content of a previous smart contract and previous policy information representing an execution condition of the previous smart contract, (D1, 0011-0016, 0027 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate 
verifying, by using a verification module, the basic information and the policy information on the basis of the previous basic information and the previous policy information, (D1, 0011-0016, 0024-0027 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.). 
and combining, by using a smart contract generating module, the generated smart contract template with the policy information and the basic information, on which verification is completed by the verification module, to generate the policy-based smart contract, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.).

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses, 
wherein the generating of the smart contract template comprises: implementing each of pieces of information, associated with a seller, a purchaser, an agent, price, a commission, a contract start date, and a contract end date included in the basic information, as a code; and converting the code into a template form to generate the smart contract template, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.).

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses, 
wherein the verifying of the basic information and the policy information comprises: verifying an error occurring in a process of generating the smart contract and an error occurring in a process of affiliating the smart contract with the previous smart contract, based on a state diagram which affiliates the basic information with the previous basic information on the basis of the policy information and the previous policy information, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data and affiliations with certain users to the previous contracts.  In particular, D1 discloses displaying suggestions/mapping in a tree like structure or 

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses, 
 wherein the basic information comprises seller information associated with a seller, purchaser information associated with a purchaser, and agent information associated with an agent relaying transaction between the seller and the purchaser, and the previous basic information comprises previous seller information associated with a previous seller, previous purchaser information associated with a previous purchaser, and previous agent information associated with a previous agent relaying transaction between the previous seller and the previous purchaser, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.  In particular, D1 discloses displaying suggestions/mapping in a tree like structure or inline with content of contract vs. suggested content and allowing the user to accept the changes/suggestion and/or fix discrepancies, upon which D1 generates/determines a new contract having no errors/discrepancies 

As pre claim 8, D1 discloses,
A smart contract generating apparatus comprising, (D1, title, abstract).   
a communication module configured to receive smart contract information, needed for generating a smart contract which is to be generated by a user, from a user terminal; a first parsing module configured to parses the smart contract information received from the communication module to obtain basic information representing content of a smart contract and policy information representing an execution condition of the smart contract, (D1, figure 5, 0011 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions).   
 a smart contract template generating module configured to generates a smart contract template on the basis of the basic information input from the first parsing module, (D1, 0011-0014 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates.).   
a search module configured to search for previous smart contract information, which is capable of being affiliated with the smart contract information, in a blockchain or a storage on the basis of the basic information input from the first parsing module to read the found previous smart contract information from the blockchain or the storage; a second parsing module configured to parse the previous smart contract information input from the search module to obtain previous basic information representing content of a previous smart contract and previous policy information representing an execution condition of the previous smart contract, (D1, 0011-0016, 0027 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates, where analysis may further include searching/analyzing historical data/contracts including their parameters/conditions.).
 a verification module configured to verify the basic information and the policy information input from the first parsing module on the basis of the previous basic information and the previous policy information input from the second parsing module; and, (D1, 0011-0016, 0024-0027 discloses receiving contract data and parameters and analyzing the received to predict contract terms, generate suggestions, generate/modify/edit templates, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.).
a smart contract configured to generate module configured to combine the smart contract template with the policy information and the basic information, on which verification is completed by the verification module, to generate a policy- based smart contract, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and incorporating the suggestions into the contract, where analysis may further include 

As per claim 9, the rejection of claim 8 further incorporated, D1 discloses,
wherein the smart contract template generating module implements each of pieces of information, associated with a seller, a purchaser, an agent, price, a commission, a contract start date, and a contract end date included in the basic information, as a code and converts the code into a template form to generate the smart contract template, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.).

As per claim 10, the rejection of claim 8 further incorporated, D1 discloses,
wherein the verification module verifies an error occurring in a process of generating the smart contract and an error occurring in a process of affiliating the smart contract with the previous smart contract, based on a state diagram which affiliates the basic information with the previous basic information on the basis of the policy information and the previous policy information, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data and affiliations with certain users to the previous contracts.  In particular, D1 discloses displaying suggestions/mapping in a tree like structure or inline with content of contract vs. suggested content or suggested content for certain affiliated users  and allowing the user to accept the changes/suggestion and/or fix discrepancies, upon which D1 generates/determines a new contract having no errors/discrepancies based on the user inputs.).

As per claim 13, the rejection of claim 8 further incorporated, D1 discloses,
wherein the search module searches for the previous smart contract information in the storage or the blockchain by using the basic information, input from the first parsing module, as a query, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claim 4-5, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kogut-O’Connel et al. (US 2017/0061352 A1, referred hereinafter as D1) in view of Official Notice. 

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses, 
wherein the verifying of the policy information comprises: generating previous state nodes representing a state of the previous basic information; generating current state nodes representing a state of the basic information; connecting the previous state nodes to the current state nodes by using [inline  display] representing the previous policy information and connecting the current state nodes by using [inline] representing the policy information to generate a state diagram which affiliates the basic information with the previous basic information; and inputting an input value, used to verify the basic information and the policy information, to the state diagram to check whether a state of each of the previous state nodes and the current state nodes is changed, thereby verifying the policy information, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.  In particular, D1 discloses displaying suggestions/mapping in a tree like structure or inline with content of contract vs. suggested content.).
D1 fails to expressly disclose - a connection line.
However, the examiner takes official notice that showing two items being related by a connection line was well known before the effective filing of the invention.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include a connection line.  This would been obvious with predicable results of using visual indication to show relations between content item as notoriously well known in the art and or one ordinary skill in the art.

	
As per claim 5, the rejection of claim 4 further incorporated, D1 discloses,
wherein the checking of whether the state of each of the previous state nodes and the current state nodes is changed comprises, when the states of all of the previous state nodes and the current state nodes are changed, determining that there is no error in the basic information and the policy information, based on the input of the input value, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.  In particular, D1 discloses displaying suggestions/mapping in a tree like structure or inline with content of contract vs. suggested content and allowing the user to accept the changes/suggestion and/or fix discrepancies, upon which D1 generates/determines a new contract having no errors/discrepancies based on the user inputs.).


As per claim 7, the rejection of claim 6 further incorporated, D1 discloses,
wherein the verifying of the policy information comprises: generating a plurality of previous state nodes representing a state of the previous seller information, a state of the previous purchaser information, and a state of the previous agent information; generating a plurality of current state nodes representing a state of the seller information, a state of the purchaser information, and a state of the agent information; connecting the previous state nodes and the current state nodes by using [inline display] representing the previous policy information and connecting the current state nodes by using [inline display] representing the policy information to affiliate the basic information with the previous basic information; and inputting an input value, used to verify the basic information and the policy information, to one of a plurality of previous state nodes to check whether a state of each of the previous state nodes and the current state nodes is changed, based on the input of the input value, thereby verifying the policy information, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and incorporating the suggestions into the contract, where analysis may further include analyzing historical data/contracts including their parameters/conditions to determine/correct discrepancies in the contract and in view of previous data.  In particular, D1 discloses displaying suggestions/mapping in a tree like structure or inline with content of contract vs. suggested content and allowing the user to accept the changes/suggestion and/or fix 
D1 fails to expressly disclose - a connection line.
However, the examiner takes official notice that showing two items being related by connecting line was well known before the effective filing of the invention.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include a connection line.  This would been obvious with predicable results of using visual indication to show relations between content item as notoriously well known in the art and or one ordinary skill in the art.


As per claim 11, the rejection of claim 10 further incorporated, D1 discloses, 
wherein the state diagram comprises: a plurality of previous state nodes representing a state of the previous basic information; a plurality of current state nodes representing a state of the basic information; [inline display] connecting the plurality of previous state nodes to the plurality of current state nodes on the basis of the previous policy information; and [inline display] connecting the plurality of current state nodes on the basis of the policy information, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and 
D1 fails to expressly disclose – first/second connection line.
However, the examiner takes official notice that showing two items being related by connecting line was well known before the effective filing of the invention.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include a connection line.  This would been obvious with predicable results of using visual indication to show relations between content item as notoriously well known in the art and or one ordinary skill in the art.

As per claim 12, the rejection of claim 11 further incorporated, D1 discloses,
wherein, when the states of all of the plurality of previous state nodes and the plurality of current state nodes are changed, the verification module determines that there is no error in the basic information and the policy information, based on the input of the input value, (D1, 0011-0016, 0024-0027 discloses generating combined contract based on  receiving contract data and parameters  and analyzing the received data to predict contract terms, generate suggestions (e.g. “code”) and incorporating the suggestions into the contract, where .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144